DETAILED ACTION
Response to Arguments
Applicant’s amendments & arguments, filed December 21, 2020, with respect to the prior art rejections have been fully considered and are persuasive.  As such, the previous mappings have been withdrawn.  Conversely, while the arguments with respect to claims have been considered, they are now deemed moot because the new grounds of rejection presented within this Office action do not rely on any reference applied in the prior rejection of record.

Terminal Disclaimer
It is noted that applicant filed a TD with the reply.  The TD has been reviewed and approved by the Office.  Accordingly, the previous Double Patenting rejection has been obviated and rendered moot.

Drawings
Upon further review and consideration, the previous drawing objection has been withdrawn and the “sliding mechanism” will be treated as any generic means, to those skilled in the furniture art, which allows a container to slide horizontally.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Head [US 2015/0070867].  Head teaches of a furniture apparatus (fig. 5) comprising: a frame (nightstand); a movable facade (102) configured to swing inwards into the frame (fig. 6) to transition from a closed state (partially shown in fig. 5) to an open state (shown in fig. 6); and a hidden container (viewed as one of the components that can be stored within (100)) configured to rest on a set of support ledges (viewed as either {108’s + 204} or {204 + 208}) attached to the frame and an unhidden container (any of the other drawers shown) associated with the furniture apparatus such that the hidden container is configured to be visible when the movable facade is in the open state (figs. 6-9 for instance), and the hidden container is configured to be hidden from view when the hidden container is installed in the furniture apparatus and the movable facade is in the closed state (such as in fig. 5 when (100) is fully inserted).  As to Claim 2, the hidden container includes an enclosure (viewed as the body or casing of the components) that is hidden from view when the movable facade is in the closed state.  As to Claim 5, the unhidden container configured to be drawn out horizontally in a first direction from within an opening formed within the frame (conventional furniture art), the unhidden container being a container that is visible when the movable facade is in each of the open state and the closed state (shown).  As to Claim 7, the unhidden container is one of a plurality of unhidden containers that each form an enclosure (multiple drawers shown), and the frame includes a plurality of openings therein each configured to receive a corresponding one of the plurality of unhidden containers (shown), each of the plurality of unhidden containers being visible when the movable facade is in each of the open state and the closed state.  As to Claim 11, the furniture apparatus further comprising a securing device (104A, 104B & 110) configured to selectively secure the movable facade in the closed state when the securing device is secured, and to allow the movable facade to transition to the open state when the securing device is unsecured (provides stability to the movable façade).
Claims 1-5, 13-16, 19 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kischitz [US 2007/0216269].  Kischitz teaches of a furniture apparatus (figs. 1 & 5 for instance) comprising: a frame (freestanding furniture); a movable facade (30, 32, 86) configured to swing inwards into the frame (figs. 1, 4 & 6 for instance) to transition from a closed state to an open state; and a hidden container (viewed as either of the bins (36) or the containers within the bins) configured to rest on a set of support ledges (viewed as the bottom support strips on each side of the frame that support (38) – fig. 2) attached to the frame and an unhidden container (viewed as any of the containers shown on top of the frame or the containers (52) within the frame when member (16) is left in the desk-use position) associated with the furniture apparatus such that the hidden container is configured to be visible when the movable facade is in the open state (fig. 4 for instance), and the hidden container is configured to be hidden from view when the hidden container is installed in the furniture apparatus and the movable facade is in the closed state (bottom section as shown in fig. 1 for instance).  As to Claim 2, the hidden container includes an enclosure (viewed as the body of the bin or the casing of the container) that is hidden from view when the movable facade is in the closed state.  As to Claim 3, the set of support ledges are attached to an underside of the frame (fig. 2), and the movable facade is a frame rail of the furniture apparatus (movable panel / rail).  As to Claim 4, the hidden container is configured to be drawn out horizontally in a first direction from the frame when the movable facade is in the open state (the components can be moved horizontally into and out of the frame once the façade is moved).  As to Claim 5, the unhidden container configured to be drawn out horizontally in a first direction from within an opening formed within the frame (conventional furniture art), the unhidden container being a container that is visible when the movable facade is in each of the open state and the closed state (note fig. 4 for example).  As to Claim 13, the furniture apparatus further comprising a stopper (34) on the frame, the stopper configured to define a maximum position of the movable facade when the movable facade transitions to the open state (façade (32) can only open into the frame up to the point that it would be limited by (34)).  As to Claim 14, the furniture apparatus further comprising a hinge (either hinges on the flapper or the hinges connecting the flapper door to the frame – fig. 3) configured to hingably secure the movable facade to the frame.  As to Claim 15, the hinge is an invisible hinge such that the hinge is not visible when the movable facade is in the closed state (note fig. 1 for example).  As to Claim 16, a pivot point of the at least one hinge is offset at a distance from the movable facade (all the hinges have minute offset pivot points relative to the frame) such that the movable facade falls along an arc when transitioning to the open state.  As to claims 19 & 20, the position is taken that the similarly claimed features (i.e., structural aspects and inherent construction method) have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Head in view of Heiniger-Schar [US 3,456,996].  Head teaches applicant’s basic inventive claimed apparatus as outlined {mapped} above, but does not show a sliding mechanism coupled with the support ledges.  Heiniger-Schar is cited as an evidence reference for the known teaching of a sliding mechanism (3, 4) used in conjunction with support ledges (can be viewed as (2a) for instance) for moving a container (1) in an analogous art.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Head so as to incorporate a sliding mechanism in view of Heiniger-Schar’s teaching because this arrangement would improve the sliding performance of the container by providing a linear guide for ingress and egress of the container relative to a housing.
Claims 1-5, 7, 9, 10, 14-17, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al., [US 9,526,335] in view of Edwards [US 2016/0166072].  Grossman teaches of a furniture apparatus (figs. 1, 12 & 14 for instance) comprising: a frame (110); and a hidden container (105, 205) configured to rest on a set of support ledges (defined as support ledges) attached to the frame and an unhidden container (100, 200) associated with the furniture apparatus such that the hidden container is configured to be visible when moved to an outside edge of the frame, and the hidden container is configured to be hidden from view when the hidden container is installed within the interior or the frame.  Grossman teaches applicant’s basic inventive claimed apparatus, but does not show a movable facade configured to swing inwards into the frame to transition from a closed state to an open state.  As to this feature, Edwards is cited as an evidence reference for the known use of a movable façade (66) attached to a frame (61) for the purpose of concealing a component within the frame in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a movable façade onto the frame of Grossman in view of Edwards’s teaching because this arrangement would enhance the concealment aspect of Grossman’s hidden container by providing an exterior rail that can be moved to either block the view and access of the hidden container or allow access and viewing of the hidden container depending upon the closed or open state of the façade.  Regarding Claim 2, as modified, the hidden container includes an enclosure (viewed as the body of the container) that is hidden from view when the movable facade is in the closed state.  Regarding Claim 3, as modified, the set of support ledges are attached to an underside of the frame (note figs. 8-9 as an example), and the movable facade is a frame rail of the furniture apparatus (movable panel / rail).  Regarding Claim 4, as modified, the hidden container is configured to be drawn out horizontally in a first direction from the frame when the movable facade is in the open state (façade is pivoted inward).  As to Claim 5, the unhidden container configured to be drawn out horizontally in a first direction from within an opening formed within the frame (conventional furniture art), the unhidden container being a container that is visible when the movable facade is in each of the open state and the closed state (note fig. 4 for example).  Regarding Claim 7, as modified, the unhidden container is one of a plurality of unhidden containers that each form an enclosure (multiple drawers shown), and the frame includes a plurality of openings therein each configured to receive a corresponding one of the plurality of unhidden containers (shown), each of the plurality of unhidden containers being visible when the movable facade is in each of the open state and the closed state.  Regarding Claim 9, as modified, the set of ledges including a sliding mechanism (sliders) configured to allow the hidden container to slide horizontally.  Regarding Claim 10, as modified, the hidden container includes protruding members (205A) protruding from a body of the container which are configured to rest on the support ledges.  Regarding Claim 14, as modified, the furniture apparatus further comprising a hinge (68 of Edwards) configured to hingably secure the movable facade to the frame.  Regarding Claim 15, as modified, the hinge is an invisible hinge such that the hinge is not visible when the movable facade is in the closed state (note fig. 6 of Edwards for example).  Regarding Claim 16, as modified, a pivot point of the at least one hinge is offset at a distance from the movable facade (all the hinges have minute offset pivot points relative to the frame) such that the movable facade falls along an arc when transitioning to the open state.  Regarding Claim 17, as modified, a path of the movable façade follows a specified arc as it moves between positions, and the façade would rest below the hidden container and within a space defined by leg posts (211) associated with the frame (i.e., the façade once pivoted would be below the container in order for the container to clear the façade as it moves linearly into and out of the frame).  As to claims 19 & 20, the position is taken that the similarly claimed features (i.e., structural aspects and inherent construction method) have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous. 
Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al., and Edwards and further in view of Wagner [US 4,252,387].  The prior art teaches applicant’s basic inventive claimed apparatus as previously outlined, but the prior art does not show a securing latch used to secure the façade to the frame.  As to this aspect, Wagner is cited as an evidence reference for the known incorporation of a magnetic latch (see fig. 3) where a first portion (embedded magnet or metal plate) is attached to the frame a second portion (embedded magnet or metal plate) is attached to a movable façade (12) in an analogous art.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the prior art so as to including a façade securing device as taught by Wagner because this arrangement would further enhance a close-fitting connection between the façade and frame (top of col. 3 of Wagner) when the façade is in the closed state.

Allowable Subject Matter
Claims 18, 21 & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
February 19, 2021

/James O Hansen/Primary Examiner, Art Unit 3637